 



Exhibit 10.53
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
January 1, 2008 (the “Effective Date”), by and between MASTEC, INC., a Florida
corporation (the “Company”), and ALBERTO DE CARDENAS (“Employee”).
Recitals
     The Company desires to employ Employee and Employee desires to be employed
by the Company on the terms and subject to the conditions set forth in this
Agreement.
     ACCORDINGLY, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the Company and Employee agree
as follows:
Terms
     1. Employment. The Company employs Employee and Employee desires to be
employed by the Company on the terms and subject to the conditions set forth in
this Agreement.
     2. Term. The term of Employee’s employment under this Agreement will be
from the Effective Date to and through December 31, 2011, unless earlier
terminated in accordance with this Agreement; provided, however, that the term
of the Employee’s employment hereunder shall be automatically extended without
further action of either party for additional twelve month periods, unless
written notice of either party’s intention not to extend has been given to the
other party hereto at least 60 days prior to the expiration of the then
effective term. The period commencing as of the Effective Date and ending on
December 31, 2011 or such later date to which the term of the Employee’s
employment under this Agreement shall have been extended is hereinafter referred
to as the “Term”.
     3. Duties.
          a. Position. During the Term, Employee will serve as Executive Vice
President and General Counsel of the Company. Subject to the direction of the
Chief Executive Officer (CEO), Employee will perform all duties commensurate
with his position and such other tasks as may be assigned to him by the CEO or
the Board of Directors of the Company (the “Board”). If requested by the
Company, Employee will serve as an officer or director of any subsidiary of the
Company, without additional compensation, provided, however, that if Employee is
asked to serve as a director of any subsidiary of the Company, Employee may
refuse to accept, or resign from, such appointment without causing a breach of
this Agreement by Employee. If asked to serve as an officer or director of a
subsidiary of the Company, Employee will be provided those officer and director
indemnifications provided to other officers and directors of the company and any
such subsidiary.

 



--------------------------------------------------------------------------------



 



          b. Full Time and Attention. During the Term, Employee will devote his
full business time and energies to the business and affairs of the Company and
will use his best efforts, skills and abilities solely to promote the interests
of the Company and to diligently and competently perform his duties, all in a
manner in compliance with all applicable laws and regulations and in accordance
with applicable policies and procedures adopted or amended from time to time by
the Company, including, without limitation, the 2007 Employee Handbook, a copy
of which Employee acknowledges having received. Employee’s primary place of
employment shall be at the Company’s primary place of business in Miami-Dade
County, Florida; however, Employee agrees and acknowledges that a material part
of the time devoted to his duties and position hereunder will require that
Employee travel on behalf of the Company.
4. Compensation and Benefits.
          a. Base Salary. During the Term, Employee will be paid, as
compensation for services rendered pursuant to this Agreement and Employee’s
observance and performance of all of the provisions of this Agreement, the
amount of Three Hundred and Fifteen Thousand and No/100 Dollars ($315,000.00)
per annum (the “Base Salary”). The Base Salary will be payable in accordance
with the normal payroll procedures of the Company as in effect from time to
time.
          b. Benefits. During the Term, Employee will be entitled to participate
in or benefit from, in accordance with the eligibility and other provisions
thereof, such life, health, medical, accident, dental and disability insurance
and such other benefit plans as the Company may make generally available to, or
have in effect for, other employees of the Company at the same general level as
Employee. The Company retains the right to terminate or amend any such plans
from time to time in its sole discretion.
          c. Performance Bonus. Employee shall be entitled to participate in the
Company’s bonus plan for senior management (the “SMBP”), and shall be eligible
to receive an annual bonus in an amount up to fifty percent (50%) of Employee’s
Base Salary. The amount of the annual bonus payable to Employee for a year (if
any) shall be based upon the achievement of certain performance goals
established by the Compensation Committee of the Board, in its sole discretion,
on or before the last day of the first calendar quarter to which the annual
bonus relates. Any bonuses payable pursuant to this Section 4(c) shall be
referred to herein as “Performance Bonuses.”
          d. Equity. Employee shall receive 5,000 shares of the Company’s common
stock (the “Restricted Stock”), which shall vest 100 % on the third anniversary
of the Effective Date. So long as the Employee is not terminated for Cause (as
defined in Section 11(c) hereof), the Restricted Stock shall continue to vest
during any Period of Non-Competition unless and until Employee breaches any of
his obligations set forth in Sections 6, 7 and 8 hereof. The Restricted Stock
will be subject to the terms and conditions of the Company’s incentive plans, as
in effect and as may be amended from time to time in the Company’s sole
discretion.
          e. Expenses. The Company will reimburse Employee, in accordance with
the Company’s expense reimbursement policies as may be established from time to
time by the Company, for all reasonable travel and other expenses actually
incurred or paid by him during the Term in the performance of his services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company may require.

2



--------------------------------------------------------------------------------



 



          f. Withholding. All payments under this Agreement will be subject to
applicable taxes and required withholdings.
          g. Automobile Allowance. During the Term of this Agreement, the
Company shall provide Employee with a non-accountable automobile allowance of
Six Hundred Dollars ($600) per month, which shall include, without limitation,
reimbursements for car payments, gasoline, oil, repairs, maintenance, insurance
and other expenses incurred by Employee by reason of the use of Employee’s
automobile for Company business from time to time.
     5. Representations of Employee. Employee represents and warrants that he is
not, (i) a party to any enforceable employment agreement or other arrangement,
whether written or oral, with any past employer, that would prevent or restrict
Employee’s employment with the Company; (ii) a party to or bound by any
agreement, obligation or commitment, or subject to any restriction, including,
but not limited to, confidentiality agreements, restrictive covenants or
non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.
     6. Confidentiality.
          a. Confidential Information. Employee acknowledges that as a result of
his employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein (8) their sources, leads or methods of obtaining new business;
and (9) all other confidential information of, about or concerning the business
of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee further acknowledges that such
information, even though it may be contributed, developed or acquired by
Employee, and whether or not the foregoing information is actually novel or
unique or is actually known by others, constitutes valuable assets of the
Company developed at great expense which are the exclusive property of the
Company or its subsidiaries and affiliates. Accordingly, Employee will not, at
any time, either during or subsequent to the Term, in any fashion, form or
manner, directly or indirectly, (i) use, divulge, disclose, communicate, provide
or permit access to any person or entity, any Confidential Information of any
kind, nature or description, or (ii) remove from the Company’s or its
subsidiaries or affiliates’ premises any notes or records relating

3



--------------------------------------------------------------------------------



 



thereto, or copies or facsimiles thereof (whether made by electronic,
electrical, magnetic, optical, laser acoustic or other means) except in the case
of both (i) and (ii), (A) as reasonably required in the performance of his
services to the Company under this Agreement, (B) to responsible officers and
employees of the Company who are in a contractual or fiduciary relationship with
the Company and who have a need for such information for purposes in the best
interests of the Company, (C) for such information which is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Employee, and (D) or as otherwise necessary to comply with the requirements of
law, after providing the Company with not less than five (5) days prior written
notice of Employee’s intent to disclose. Employee acknowledges that the Company
would not enter into this Agreement without assurance that all Confidential
Information will be used for the exclusive benefit of the Company.
          b. Return of Confidential Information. Upon request by the Company,
Employee will promptly deliver to the Company all drawings, manuals, letters,
notes, notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.
     7. Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in and such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s request
thereof, or the expiration or termination of Employee’ employment hereunder.
Employee will execute, acknowledge and deliver to the Company any and all
further assignments, contracts or other instruments the Company deems necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of the Agreement and to vest in the Company each and all of
the rights of the Company in the Intellectual Property.

4



--------------------------------------------------------------------------------



 



     8. Covenants
          a. Non-Competition and Non-Solicitation. Employee acknowledges and
agrees that Company’s and its subsidiary and affiliated companies (collectively,
the “Companies”) existing or contemplated businesses (collectively, the
“Business”) are conducted throughout the United States of America. Until two
(2) years following the date of the termination of Employee’s employment with
the Company (the “Period of Non-competition” and within the United States of
America and the Commonwealth of Canada (including their possessions,
protectorate and territories, the “Territory”), Employee will not (whether or
not then employed by the Company for any reason), without the Company’s prior
written consent:
               (i) directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money, or rendering of services or
otherwise, with, any business of the type and character engaged in and
competitive with the Business. For these purposes, ownership of securities of
one percent (1%) or less of any class of securities of a public company will not
be considered to be competition with the Business;
               (ii) solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded any existing
customer or client, or potential customer or client to which the Companies have
made a presentation or with which the Companies have been having discussions, to
cease doing business with or decrease the amount of business done with or not to
hire the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company;
               (iii) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded the
business of any person or entity that is a customer or client of the Companies,
or was their customer or client within two (2) years prior to cessation of
Employee’s employment by any of the Companies or any of their subsidiaries, for
the purpose of competing with the Companies in the Business; or
               (iv) solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded for employment,
or employ or cause or authorize directly or indirectly to be employed, on behalf
of Employee or any other person or entity, any individual who is or was at any
time within six (6) months prior to cessation of Employee’s employment by the
Companies, an employee of any of the Companies.
     If Employee breaches or violates any of the provisions of this Section 8,
the running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8 ) will be tolled with respect to Employee
during the continuance of any actual breach or violation. In addition to any
other rights or remedies the Company may have under this Agreement applicable
law, the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profit, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.
          b. Exceptions. Telecommunications operators (such as Sprint, MCI,
AT&T), cable companies and other non-construction or installation customers of
the Company shall not be considered engaged in and competitive with the
Business.

5



--------------------------------------------------------------------------------



 



     9. Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7, and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7, and 8 be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provisions or portions of Sections 6, 7 or 8 are
adjudicated to be invalid or unenforceable, then such section will be deemed
amended to delete such provision or portion adjudicated to be invalid or
unenforceable; provided, however, that such amendments to apply only with the
respect to the operation of such section in the particular jurisdiction in which
such adjudication is made.
     10. Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of
Sections 6, 7 or 8, the Companies will suffer irreparable injury and that
monetary damages would not provide an adequate remedy at law and that no remedy
at law may exist. Accordingly, in the event of such breach or threatened breach,
the Company will be entitled, if it so elects and without the posting of any
bond or security, to institute and prosecute proceedings in any court of
competent jurisdiction, in law and in equity, to obtain damages for any breach
of Sections 6, 7 or 8 or to enforce the specific performance of this Agreement
by Employee or to enjoin Employee from breaching or attempting to breach
Sections 6, 7 or 8. In the event the Company believes that the Employee has
breached Employee’s obligations under Sections 6, 7 or 8, or threatens to do so,
it shall promptly provide the Employee written notice of such belief setting
forth the basis for its belief and, (unless under exigent circumstances, as
determined by the Company at its sole discretion, it would harm the Company to
delay the institution of legal proceedings) five (5) business days to respond to
the notice, prior to the initiation of legal proceedings.
     11. Termination. This Agreement and Employee’s employment under this
Agreement may be terminated upon the occurrence of any of the events described
in, and subject to the terms of, this Section 11:
          a. Death. Immediately and automatically upon the death of Employee.
          b. Disability. At the Company’s option, immediately upon written
notice if Employee suffers a “permanent disability”, meaning any incapacity,
illness or disability of Employee which renders Employee mentally or physically
unable to perform his duties under this Agreement for a continuous period of
sixty (60) days, or one hundred twenty (120) days (whether or not consecutive),
during the Term, as reasonably determined by the Company.
          c. Termination for Cause. At the Company’s option, immediately upon
notice to Employee, upon the occurrence of any of the following events (each
“Cause”), (i) Employee being convicted of any felony (whether or not against the
Company or its subsidiaries or affiliates); (ii) a material failure of Employee
to perform Employee’s responsibilities after ten (10) days’ written notice given
by an Executive Officer to Employee, which notice shall identify the Employee’s
failure in sufficient detail and grant Employee an opportunity to cure such
failure within such ten (10) day period (“Notice”); (iii) a breach by Employee
of any of his obligations under Sections 6, 7 or 8; (iv) any material act of
dishonesty or other misconduct by Employee against the Company or any of its
subsidiaries or affiliates; (v) a material violation by

6



--------------------------------------------------------------------------------



 



Employee of any of the policies or procedures of the Company or any of its
subsidiaries or affiliates, including without limitation the 2007 Company
Handbook, provided, however, that if such violation is curable, then Employee
will be given ten (10) days written Notice and the opportunity to cure such
violation; or (vi) Employee voluntarily terminates this Agreement or leaves the
employ of the Company or its subsidiaries or affiliates for any reason, other
than Good Reason.
          d. Termination Without Cause. At the Company’s option for any reason,
or no reason, upon five (5) days’ notice to Employee given by the CEO.
          e. Termination With Good Reason. At Employee’s option, upon not less
than thirty (30) business days’ written notice to the Company, and the Company’s
failure to cure within such thirty (30) business days, upon the occurrence of
any of the following events (each “Good Reason”) (i) the material diminution of,
Employee’s position, duties, titles, offices and responsibilities with the
Company; (ii) a material reduction of Employee’s compensation, bonus opportunity
and benefits; (iii) a relocation of the Company’s principal executive offices
outside of Miami-Dade and Broward Counties, Florida; or (iv) a material breach
of any other provision of this Agreement by the Company.
          f. Payments After Termination. If this Agreement and Employee’s
employment hereunder are terminated for the reasons set forth in Sections 11(a)
or 11(b), then Employee or Employees estate will receive the Base Salary and any
Performance Bonus earned for the year in which the Employee’s employment so
terminates, and all of Employee’s stock options and restricted stock shall
immediately vest. If the Company terminates this Agreement and Employee’s
employment hereunder for the reasons set forth in Section 11(c)(i-vi), then
(i) Employee will receive his Base Salary through the date of termination and
(ii) Employee will forfeit any entitlement that Employee may have to receive any
Performance Bonus. If this Agreement is terminated for the reason set forth in
Section 11(d) or Section 11(e), then (i) Employee will receive his Base Salary,
and benefits set forth in Section 4(b) hereof (collectively, with the payment of
the Base Salary, the “Severance Benefits”), for a period of twelve (12) months
from the date of termination (the “Severance Period”) and the Restricted Stock
referred to in Section 4(d) shall immediately vest. The Severance Benefit shall
be payable in accordance with the Company’s payroll procedures and subject to
applicable withholdings, and Employee will forfeit any entitlement that Employee
may have to receive any Performance Bonus.
          g. General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) automobile and expense allowances, (iii) vested benefit and welfare
entitlements; (iv) unemployment compensation, (v) workers compensation benefits,
(vi) accrued vacation time (if consistent with Company policy), (vii) Base
Salary through date of termination. Notwithstanding anything in this Agreement
to the contrary, if Employee is employed by the Company for an entire calendar
(e.g., the 2008 calendar year) and is terminated for any reason prior to the
payment of the Performance Bonus for that year, if any, the Company hereby
agrees to pay Employee any Performance Bonus that he would have otherwise been
entitled to for that prior year, simultaneous with the payment of such bonuses
to the Company’s employees, and (viii) continued vesting of options and
restricted stock as may be provided in accordance with the provisions of this
Agreement or any incentive plan. Upon payment by the Company of the amounts
described in Section 11(f) and this Section 11(g), Employee will not be entitled
to receive any further compensation or benefits from the Company.

7



--------------------------------------------------------------------------------



 



          h. Change in Control. If, prior to the completion of the Term, there
occurs a Change in Control, as defined in Exhibit A, then and in that case only,
in lieu of any payments previously described in this Section 11, all Employee’s
stock options and restricted stock then outstanding shall immediately vest and
Employee will receive an amount on the date of the Change of Control equal to
2.0 times the Employees’s Base Salary set forth in Section 4(a) above, and shall
continue to receive those benefits as set forth in Section 4(b) hereof for a
period of 12 months.
     12. Compliance with Section 409A: To the extent the Employee would
otherwise be entitled to any payment (whether pursuant to this Agreement or
otherwise) during the six months beginning on termination of employment, that
would be subject to the additional tax imposed under Section 409A of the Code
(“Section 409A”), (i) the payment will not be made and (ii) the payment, with
interest at the rate being paid by the Company on its senior credit facility
(the “Senior Credit Interest Rate”) determined as of the date of termination of
the Employee’s employment, will be paid to the Employee on the earlier of the
six-month anniversary of the Employee’s date of termination of employment or the
Employee’s death or disability (within the meaning of Section 409A). Similarly,
to the extent the Employee otherwise would be entitled to any benefit (other
than a payment) during the six months beginning on termination of employment
that would be subject to the Section 409A additional tax, the benefit will be
delayed and will begin being provided (together, if applicable, with an
adjustment to compensate the Employee for the delay) on the earlier of the
six-month anniversary of the date of termination, death or disability (within
the meaning of Section 409A). It is the Company’s intention that the benefits
and rights to which the Employee could become entitled in connection with
termination of employment comply with Section 409A. If the Employee or the
Company believes, at any time, that any of such benefit or right does not
comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of such arrangement such that it complies.
13. Miscellaneous.
          a. Survival. The provisions Sections 6, 7, 8, 10, 11, 12 and 13 will
survive the termination or expiration of this Agreement for any reason.
          b. Entire Agreement. This Agreement constitutes the entire agreement
of the parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement (including, without limitation, the
employment agreement by and between the Company dated November 16, 2005), and
there are no promises, agreements, conditions, undertakings, warranties, or
representations, whether written or oral, expressed or implied, between the
parties other than as set forth in this Agreement.
          c. Modification. This Agreement may not be amended or modified, or any
provision waived, unless in writing and signed by both parties.
          d. Waiver. Failure of a party to enforce one or more of the provisions
of this Agreement or to require at any time performance of any of the
obligations of this Agreement will not be construed to be a waiver of such
provisions by such party nor to in any way affect the validity of this Agreement
or such party’s right thereafter to enforce any provision of this Agreement, nor
to preclude such party from taking any other action at any time which it would
legally be entitled to take.
          e. Successors and Assigns. This Agreement may not be assigned or the
duties delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law or the transfer of
substantially all of the Company’s assets. Subject to the foregoing, this
Agreement will inure to the benefit of, and be binding upon, the parties and
their heirs, beneficiaries, personal representatives, successors and permitted
assigns.
          f. Notices. Any notice, demand, consent, agreements, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, (ii) delivered personally by independent courier, or
(iii) transmitted by facsimile, to the parties at the addressee as follows (or
at such other addresses as will be specified by the parties by like notice. If
to Employee, then to:
Alberto de Cardenas
1508 Zoreta Avenue
Coral Gables, Florida 33146
If to the Company, then to:
MasTec, Inc.
Douglas Entrance, 12th Floor
80 Douglas Road
Coral Gables, Florida
Attn: Legal Department
Facsimile: 305-406-1907
Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addresses (with the return receipt, the courier delivery
receipt or the telecopier answer back confirmation being deemed conclusive
evidence of such delivery) or at such time as deliver is refused by the
addressee upon presentation.

8



--------------------------------------------------------------------------------



 



          g. Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
invalidity or unenforceability will not affect the validity and enforceability
of the other provisions of this Agreement and the provision held to be invalid
or unenforceable will be enforced as nearly as possible according to its
original terms and intent to eliminate such invalidity or unenforceability.
          h. Counterparts. This Agreement may be executed in any number of
counterparts, and all counterparts will collectively be deemed to constitute a
single binding agreement.
          i. Governing Law; Venue. This Agreement will be governed by the laws
of the State of Florida, without regard to its conflicts of law principles.
Employee consents to the jurisdiction of any state or federal court located
within Miami-Dade County, State of Florida, agrees that such courts shall be the
exclusive jurisdiction for any suit, action, or legal proceeding arising
directly or indirectly out of this Agreement, and consents that all service of
process may be made by registered or certified mail directed to Employee at the
address in Section 13(f) of this Agreement. Employee waives any objection which
Employee may have based on lack of personal jurisdiction or improper venue or
forum non conveniens to any suit or proceeding instituted by the Company under
this Agreement in any state or federal court located within Miami-Dade County,
Florida and consents to the granting of such legal or equitable relief as is
deemed appropriate by the court. This provision is a material inducement for the
Company to enter into this Agreement with Employee.
          j. Participation of Parties. The parties acknowledge that this
Agreement and all matters contemplated herein have been negotiated between both
of the parties and their respective legal counsel and that both parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through execution. Therefore, the
parties agree that this Agreement will be interpreted and construed without
reference to any rule requiring that this Agreement be interpreted or construed
against the party causing it to be drafted.
          k. Injunctive Relief. It is possible that remedies at law may be
inadequate and, therefore, the parties will be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.
          l. Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.
          m. Right to Setoff. The Company will be entitled, in its discretion
and in addition to any other remedies it may have in law or in equity, to
set-off against any amounts payable to Employee under this Agreement or
otherwise the amount of any obligations of Employee to the Company under this
Agreement that are not paid by Employee when due. In the event of any such
setoff, the Company will promptly provide the Employee with a written
explanation of such setoff , and an opportunity to register a written protest
thereof.
          n. Litigation: Prevailing Party. In the event of any litigation,
administrative proceeding, arbitration, mediation or other proceeding with
regard to this Agreement, the prevailing party will be entitled to receive from
the non-prevailing party and the non-prevailing party will pay upon demand all
court costs and all reasonable fees and expenses of counsel and paralegals for
the prevailing party.
          o. Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



     EXECUTED as of the date set forth in the first paragraph of this Agreement.

            EMPLOYEE
      /s/Alberto de Cardenas       Alberto de Cardenas            

            MASTEC, INC.
      By:   /s/ Jose Mas         Jose Mas, Chief Executive Officer              

10



--------------------------------------------------------------------------------



 



EXHIBIT A
“Change in Control” shall mean:

(a)   Acquisition By Person of Substantial Percentage. The acquisition by a
Person (including “affiliates” and “associates” of such Person, but excluding
the Company, and “parent” or “subsidiary” of the Company, or any employee
benefit plan of the Company) of a sufficient number of shares of the Common
Stock, or securities convertible into the Common Stock, and whether through
direct acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute actual or
beneficial owner of 51% or more of the Common Stock.;   (b)   Disposition of
Assets. Any sale, lease, transfer, exchange, mortgage, pledge or other
disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company or of any “subsidiary” of the
Company to a Person described in subsection (a) above, but only if such
transaction occurs without approval or ratification by a majority of the members
of the Board; or   (c)   Substantial Change of Board Members. During any fiscal
year of the Company, individuals who at the beginning of such year constitute
the Board cease for any reason to constitute at least a majority thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by a majority of the directors in office at
the beginning of the fiscal year.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in
Rule 12b-2 under Section 12 of the 1934 Act.

11